Exhibit 10.1

 

 

FIRST AMENDMENT TO

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

THIS FIRST AMENDMENT TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT (this
“Amendment”), is made and entered into as of July 20, 2018, by and among
COCA-COLA BOTTLING CO. CONSOLIDATED, a Delaware corporation (the “Company”),
PGIM, Inc., The Prudential Insurance Company of America and the other holders of
Notes (as defined in the Note Agreement defined below) that are signatories
hereto (together with their successors and assigns, the “Noteholders”).

W I T N E S S E T H:

WHEREAS, the Company and the Noteholders are parties to a certain Note Purchase
and Private Shelf Agreement, dated as of June 10, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Note Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Note Agreement), pursuant to which the Noteholders
have purchased Notes from the Company;

WHEREAS, the Company has requested that the Noteholders amend certain provisions
of the Note Agreement, and subject to the terms and conditions hereof, the
Noteholders are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Company and the Noteholders agree as
follows:

1.Amendments.  

(a)Paragraph 5E of the Note Agreement is hereby amended by replacing such
Paragraph in its entirety with the following:

5E.Taxes.The Company will, and will cause each Subsidiary to, pay when due all
taxes, duties, imposts, deductions, assessments, fees and governmental charges,
withholdings and levies upon it or its income, profits or Property, except those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside and except where such
failure would not reasonably be expected to have a Material Adverse Effect.

(b)Paragraph 5K of the Note Agreement is hereby amended by replacing such
Paragraph in its entirety with the following:

5K.Payment of Claims.  The Company will, and will cause each Subsidiary to, pay
or discharge any of the following claims and liabilities which are material to
the Company and its Subsidiaries when taken as a whole:

 

--------------------------------------------------------------------------------

(i)  on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any such Property; and

 

(ii)  on or prior to the date when due, all other lawful claims which, if
unpaid, might result in the creation of a Lien upon any such Property (other
than Liens not forbidden by paragraph 6B hereof) or which, if unpaid, might give
rise to a claim entitled to priority over general creditors of the Company or
such Subsidiary in a case under Title 11 (Bankruptcy) of the United States Code,
as amended, or in any insolvency proceeding or dissolution or winding-up
involving the Company or such Subsidiary;

 

provided; that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced, the Company or such Subsidiary need not
pay or discharge any such claim or current liability so long as the validity
thereof is contested in good faith and by appropriate proceedings diligently
conducted and so long as such reserves or other appropriate provisions as may be
required by GAAP shall have been made therefor and so long as such failure to
pay or discharge does not have a Material Adverse Effect.

(c)Paragraph 6C of the Note Agreement is hereby amended by replacing clauses
(iii) and (vi) thereof in their entirety with the following:

(iii)any sale of real property not used in the current operations of the
Company, provided that the aggregate proceeds of sales pursuant to this clause
(iii) shall not exceed (1) $100,000,000 in any fiscal year of the Company or (2)
$500,000,000 from July 20, 2018 through and including the date of such sale;

(vi)the sale for cash of any and all accounts receivable in a face amount not to
exceed $100,000,000;

(d)  Paragraph 7A of the Note Agreement is hereby amended by replacing clauses
(v) and (x) thereof in their entirety with the following:

(v)  the Company or any of its Subsidiaries shall fail to pay any principal of
or interest on any other Indebtedness which is outstanding in an aggregate
principal amount of at least $100,000,000, or its equivalent in other currencies
(in this clause (v) called “Material Indebtedness”), in the aggregate when the
same becomes due and payable (whether at scheduled maturity, by required
prepayment, acceleration, demand or otherwise); or any other event shall occur
or condition shall exist under any agreement or instrument relating to any
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Material Indebtedness, or to require the same to be prepaid or defeased
(other than by a regularly required payment); or

--------------------------------------------------------------------------------

(x)  the Company or any of its Subsidiaries shall fail within thirty (30) days
to pay, bond or otherwise discharge any judgment or order for the payment of
money, either singly or in the aggregate, in excess of $100,000,000, which is
not stayed on appeal or otherwise being appropriately contested in good faith;

(e)  Paragraph 10B of the Note Agreement is hereby amended by replacing the
definitions of “Consolidated Cash Flow”, “Consolidated Funded Indebtedness/Cash
Flow Ratio”, “Responsible Officer” and “S&P” in their entirety with the
following definitions:

“Consolidated Cash Flow” means, for any period, Consolidated Operating Income
for such period plus (i) any amounts deducted for depreciation, amortization and
operating lease expense, plus (ii) any impairment charges or asset write-down or
write off related to intangible assets, long-lived assets and property, plant
and equipment, solely to the extent that any such charges, write-down or write
off described in this clause (ii) are non-cash items, in each case in
determining Consolidated Operating Income, plus (iii) any non-cash pension
charges related to benefit plan amendments or non-recurring or infrequent
transactions, plus (iv) non-cash expenses related to stock based compensation,
minus (v) the amount of the sub-bottling fee payments made to The Coca-Cola
Company or one of its Subsidiaries in consideration for exclusive distribution
rights to the Company or one of its Consolidated Subsidiaries during such
applicable period. Consolidated Cash Flow shall exclude all non-cash credits or
charges resulting from commodity hedging transactions.

“Consolidated Funded Indebtedness/Cash Flow Ratio” means, at any time, the ratio
of (a) the aggregate amount of (i) Consolidated Funded Indebtedness minus the
Liquidity Amount and (ii) without duplication of amounts included in clause (i),
50% of every Contingent Obligation of the Company and its Consolidated
Subsidiaries (other than any Contingent Obligation in respect of any operating
lease), determined and consolidated in accordance with GAAP to (b) the aggregate
of (i) Consolidated Cash Flow for the then most recently concluded period of
four consecutive fiscal quarters of the Company and (ii) Acquisition Cash Flow
for such period.

“Responsible Officer” means the Chairman of the Board and Chief Executive
Officer, the President and Chief Operating Officer, the Executive Vice President
and Chief Financial Officer, the Senior Vice President and Chief Accounting
Officer or the Executive Vice President, General Counsel and Secretary of the
Company.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

(f) Paragraph 10B of the Note Agreement is hereby further amended by adding the
following definition in correct alphabetical order:

--------------------------------------------------------------------------------

“Liquidity Amount” means, as at any date of determination, the lesser of (i) the
aggregate amount of unrestricted and unencumbered cash maintained by the Company
and its Subsidiaries in the United States as of such date and (ii) $20,000,000.

(g)Paragraph 10C of the Note Agreement is hereby amended by replacing such
Paragraph in its entirety with the following:

10C.Accounting Principles, Terms and Determinations. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP
consistent with those applied in the preparation of the financial statements
referred to in paragraph 8C.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth herein, and the Company so
requests, the holders of the Notes and the Company will negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP; provided that until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP as in effect
prior to such change therein. Without limiting the foregoing, for purposes of
determining compliance with any financial covenant ratio, requirement or basket,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the financial statements referred to in paragraph 8C for
all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto (for the avoidance of doubt, including ASC Topic 842), unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(h)Schedule 6E to the Note Agreement is hereby amended by replacing such
Schedule in its entirety with Schedule 6E attached hereto.

(i)Exhibit E to the Note Agreement is hereby amended by replacing such Exhibit
in its entirety with Exhibit E attached hereto.

2.Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the holders of the Notes hereunder, it is understood and agreed that this
Amendment shall not become effective, and

--------------------------------------------------------------------------------

the Company shall have no rights under this Amendment, until the Noteholders
shall have received (i) reimbursement or payment of its costs and expenses
incurred in connection with this Amendment or the Note Agreement (including
reasonable fees, charges and disbursements of King & Spalding LLP, counsel to
the Noteholders), and (ii) each of the following documents:

(a) executed counterparts to this Amendment from the Company and the
Noteholders; and

(b)an executed copy of an amendment to that certain Note Purchase and Private
Shelf Agreement, dated as of March 6, 2018, by and among the Company, NYL
Investors LLC (“NYL”) and certain affiliates of NYL, in form and substance
reasonably satisfactory to the Noteholders (the “NYL Amendment”).

3.Representations and Warranties.  To induce the Noteholders to enter into this
Amendment, the Company hereby represents and warrants to the Noteholders that:

(a)The making and performance by the Company of this Amendment are within the
Company’s corporate powers, have been duly authorized by all necessary corporate
action, and do not violate (a) any provision of the Company’s certificate of
incorporation or by-laws, (b) any agreement, indenture or other contractual
restriction binding on the Company, (c) any law, rule or regulation (including,
without limitation, the Securities Act of 1933 and the Exchange Act and the
regulations thereunder, and Regulations T, U or X), or (d) any order, writ,
judgment, injunction, decree, determination or award binding on the Company;

(b)This Amendment constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights of creditors generally and
except as the enforceability of this Amendment is subject to the application of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law), including, without limitation, (i) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (ii) concepts of materiality, reasonableness, good faith and fair
dealing; and

(c)After giving effect to this Amendment, the representations and warranties
contained in the Note Agreement and the other Note Documents are true and
correct in all material respects as of the date hereof (unless expressly stated
to relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date), and
no Default or Event of Default has occurred and is continuing as of the date
hereof.

4.Effect of Amendment.  Except as set forth expressly herein, all terms of the
Note Agreement, as amended hereby, and the other Note Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Company to all holders of the Notes.  The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the holders of the Notes under the Note Agreement, nor constitute a waiver of
any provision of the Note Agreement.  From and after the date hereof, all
references to the Note Agreement shall mean

--------------------------------------------------------------------------------

the Note Agreement as modified by this Amendment.  This Amendment shall
constitute a Note Document for all purposes of the Note Agreement.

5.Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

6.No Novation.  This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Note Agreement or an accord and
satisfaction in regard thereto.

7.Costs and Expenses.  The Company agrees to pay on demand all costs and
expenses of the Noteholders in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Noteholders with respect
thereto.

8.Counterparts.  This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument.  Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

9.Binding Nature.  This Amendment shall be binding upon and inure to the benefit
of the parties hereto, any other holders of Notes from time to time and their
respective successors, successors-in-titles, and assigns.

10.Entire Understanding.  This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[the remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Company, by its respective authorized
officers as of the day and year first above written.

 

 

COMPANY:

 

 

 

 

 

COCA-COLA BOTTLING CO. CONSOLIDATED

 

 

 

 

 

 

 

 

 

By:

 

/s/ David M. Katz

 

Name:

 

David M. Katz

 

Title:

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 



SIGNATURE PAGE TO FIRST AMENDMENT TO

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

PGIM, INC.

 

 

 

 

 

By:

 

/s/ Ashley Dexter

 

 

 

Vice President

 

 

 

 

 

 

NOTEHOLDERS:

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

 

By:

 

/s/ Ashley Dexter

 

 

 

Vice President

 

 

 

 

 

THE GIBRALTAR LIFE INSURANCE CO., LTD.

 

 

 

 

 

By:

 

Prudential Investment Management Japan Co., Ltd., as Investment Manager

 

 

 

 

 

By:

 

PGIM, Inc., as Sub-Adviser

 

 

 

 

 

By:

 

/s/ Ashley Dexter

 

 

 

Vice President

 

 

 

 

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

 

 

 

 

 

By:

 

PGIM, Inc., as investment manager

 

 

 

 

 

By:

 

/s/ Ashley Dexter

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 






SIGNATURE PAGE TO FIRST AMENDMENT TO

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

--------------------------------------------------------------------------------

 

UNITED OMAHA LIFE INSURANCE COMPANY

 

 

 

 

 

By:

 

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

 

 

By:

 

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

 

 

By:

 

/s/ Ashley Dexter

 

 

 

Vice President

 

 

 

 

 

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

 

 

 

 

 

By:

 

Prudential Investment Management Japan Co., Ltd., as Investment Manager

 

 

 

 

 

By:

 

PGIM, Inc., as Sub-Adviser

 

 

 

 

 

By:

 

/s/ Ashley Dexter

 

 

 

Vice President

 

 

 

 

 

ZURICH AMERICAN INSURANCE COMPANY

 

 

 

 

 

By:

 

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

 

 

By:

 

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

 

 

By:

 

/s/ Ashley Dexter

 

 

 

Vice President

 

 

 

 

 

PRUDENTIAL RETIREMENT GUARANTEED COST BUSINESS TRUST

 

 

 

 

 

By:

 

PGIM, Inc., as investment manager

 

 

 

 

 

By:

 

/s/ Ashley Dexter

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

--------------------------------------------------------------------------------

 

 

SCHEDULE 6E

 

PERMITTED INDEBTEDNESS

 

 

 

1.

Lease Agreement, dated as of December 18, 2006, between the CCBCC Operations,
LLC and Beacon Investment Corporation, related to the Company’s corporate
headquarters and an adjacent office building in Charlotte, North Carolina.

 

 

2.

Lease Agreement, dated as of December 15, 2000, between the Company and Harrison
Limited Partnership One, related to the Snyder Production Center in Charlotte,
North Carolina and a distribution center adjacent thereto.  The Company reserves
the right to assign this lease to a Subsidiary.

 

 

3.

Lease Agreement, dated as of January 3, 2011, between the Company and
Crown-Raleigh III, LLC, related to the Company’s sales distribution facility in
Clayton, North Carolina.  The Company reserves the right to assign this lease to
a Subsidiary.

 

 

4.

Lease Agreement, dated as of January 13, 2011, between the Company and DCT Mid
South Logistics V LP, related to the Company’s sales distribution facility in
LaVergne, Tennessee. The Company reserves the right to assign this lease to a
Subsidiary.

 

 

5.

Lease Agreement, dated as of June 11, 2015, between CCBCC Operations, LLC and
CK-Childress Klein #8(A) Limited Partnership, related to the Company’s call
center in Charlotte, North Carolina.

 

 

6.

Lease Agreement, dated as of October 28, 2016, between CCBCC Operations, LLC and
Graham O’Kelly Partnership, related to the Company’s distribution facility in
Bishopville, South Carolina.

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

[FORM OF COMPLIANCE CERTIFICATE]

 

 

 

 

To:

  

[List Purchasers]

This Compliance Certificate is furnished pursuant to that certain Note Purchase
and Private Shelf Agreement dated as of June 10, 2016 (as amended, modified,
renewed or extended from time to time, the “Agreement”) between COCA-COLA
BOTTLING CO. CONSOLIDATED (the “Company”), on the one hand, and PGIM, Inc.
(“Prudential”) and each Prudential Affiliate which becomes party thereto, on the
other hand. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected [_________]1 of the Company;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Company’s compliance with certain covenants of the Agreement, all
of which data and computations are true, complete and correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this [____] day of  [________],
20[__].

 

[Signature page to follow]



 

1 

To be a Responsible Officer of the Company.

 

--------------------------------------------------------------------------------

 

 

 

COCA-COLA BOTTLING CO. CONSOLIDATED

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

[                                          ]

 

 

 

 

 

 

 

 

 

 